Ellis, J.
The writ 'of Habeas Corpus is a writ the function of which is to cause the body of a person who is, *349oi* claims to be, unlawfully deprived of his liberty to be brought before the court that it may inquire into the cause of his detention and if found to be illegal that he may be restored to liberty.
The plaintiff in error in this case was not at the time he applied for the writ deprived of his liberty, nor is he now deprived of his liberty, but is under an appearance bond to answer a criminal charge duly lodged against him.
Habeas Corpus is not a proceeding which can be utilized in place of a writ of error or an appeal; nor does it perform the functions of either.
The order of the Court denying the petition for a writ of Habeas Corpus is affirmed.
Taylor, C. J., and Browne, J’., concur.
Whitfield, P. J., and West and Terrell, J. J., concur in the opinion.